Citation Nr: 1829079	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to a rating in excess of 50 percent for a left hip disability.  

4.  Entitlement to an effective date earlier than January 16, 2013, for service connection for a left hip disability.  

5.  Entitlement to an initial compensable rating for a left hip scar.  

6.  Entitlement to an effective date earlier than January 16, 2013, for service connection for a left hip scar.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 until September 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 and March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2016, the Board granted service connection for a left hip disability and remanded the service connection claims for a right hip disability and an acquired psychiatric disorder.  

In November 2016, the RO rated the Veteran's left hip disability as 30 percent disabling, effective January 16, 2013, which is the date of the claim.  

In February 2017, the RO increased his left hip disability from 30 percent to 50 percent effective January 16, 2013, and granted a separate rating for a left hip scar effective January 16, 2013.  

The issues of entitlement to service connection for a right hip disability and an acquired psychiatric disorder, and entitlement to an increased rating for a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran has a left hip scar that does not limit motion or function of the joint; nor is this scar painful or unstable.

2.  In a November 2016 rating decision, service connection for a left hip disability was granted with an effective date of January 16, 2013, the date VA received the Veteran's claim to reopen.

3.  In a February 2017 rating decision, service connection for a left hip scar was granted with an effective date of January 16, 2013.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's scar on the left hip have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.118, DC 7800-7805 (2017).

2.  An effective date prior to January 16, 2013, is not warranted for the award of service connection for a left hip disability.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

3.  An effective date prior to January 16, 2013, is not warranted for the award of service connection for a left hip scar.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied the duty to notify in this appeal, and neither the Veteran nor his representative has asserted any error as to this duty.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  With regard to the duty to assist, the relevant records have been obtained.  The Board acknowledges that the Veteran's service records are not of record, and that the RO made a formal finding of unavailability in April 2014.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107  (b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  With regard to the duty to assist, the relevant records have been obtained.  

The Veteran was provided with a VA examination regarding his claims in November 2016.  The Board finds this examination to be adequate upon which to adjudicate the merits of this appeal as to the increased rating claim for a left hip scar.  

II.  Increased Rating - Left Hip Scar

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.§1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's left hip scar is assigned a noncompensable rating under DC7805, which pertains to other scars.  

Under DC 7805, other scars (including linear scars) and other effects of scars are evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.

Based on this body of evidence, the Board finds that a noncompensable rating is warranted under DC 7805 because there his scar does not show limitation of motion or function.  The Board has considered whether there is any basis for providing a compensable rating, when considering DC 7800-7805.  In this case, the Veteran has not provided a specific contention for a compensable rating and the Board cannot find such a basis.  The evidence does not show that the scar is of a size to warrant a compensable rating, nor does the evidence indicate that the scar is painful or unstable.  In the November 2016 VA examination, the examiner specifically noted that the scar was not painful or unstable and the Veteran has not countered these findings.  The medical and lay evidence does provide a basis for a compensable rating under other criteria.  For these reasons, the Board finds that a compensable rating is not warranted.

III.  Earlier Effective Dates

The Veteran seeks an effective date earlier than January 16, 2013, for the award of service connection for a left hip disability and left hip scar.  

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

Here, the Veteran did not file his initial claim for service connection for a left hip disability until March 1994, more than one year after his separation from service in 1981.  His claim was denied in an April 1995 rating decision.  The Veteran did not appeal the April 1995 rating decision, nor was new and material evidence received within one year thereof.  The Veteran filed a petition to reopen his claim for a left hip disability in July 2003.  His claim was denied in a February 2004 rating decision.  The Veteran did not appeal the February 2004 rating decision, nor was new and material evidence received within one year thereof.  The Veteran filed a petition to reopen his claim for a left hip disability in January 2013.  As such, he cannot receive an effective date earlier than when he filed the petition to reopen, which was not until January 16, 2013.  

The Veteran did not timely appeal the February 2004 rating decision denying his service connection claim for a left hip disability.  Moreover, as he did not file a subsequent petition to reopen the left hip disability claim until January 16, 2013, this is the earliest possible effective date he can receive for the eventual grant of service connection for a left hip disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).  

During the course of the appeal, the Veteran was granted a separate rating for his left hip scar, with an effective date of January 16, 2013.  The rating is part and parcel of his left hip disability, which has an effective date of  January 16, 2013.  Since this is the same date of the claim for the left hip disability, an earlier date cannot be established.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than January 16, 2013 for the grant of service connection for a left hip disability and a left hip disability.  As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal is denied.  


ORDER

A compensable rating for left hip scar is denied.  

Entitlement to an effective date earlier than January 16, 2013 for the award of service connection for a left hip disability is denied.  

Entitlement to an effective date earlier than January 16, 2013 for the award of service connection for a left hip scar is denied.  


REMAND

The Board regrets further delay, but additional development is necessary to adjudicate the remaining claims.  

The Veteran was scheduled for a VA examination with respect to his right hip disability and acquired psychiatric disorder in June 2017.  The Veteran did not appear for his examination.  In July 2017, the Veteran requested to reschedule examinations because his mother passed away and his father was recently diagnosed with cancer.  See July 2017 statement.  The Board finds that the Veteran has shown good cause for this examination to be rescheduled.  The VA's duty to assist includes providing a medical examination when certain criteria are met; here, the evidence of record raises the duty to assist by providing such an examination.  See 38 U.S.C. § 5103A  (d) (2012); 38 C.F.R. § 3.159 (c) (4) (2017).  For this reason, a remand for examinations is warranted.  

In regards to the left hip disability, the Veteran underwent a VA examination in November 2016.  The examiner did not respond to the questions on passive range of motion or provide an opinion.  The Board finds a remand is warranted to afford the Veteran an examination to determine the current severity of his disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  

2.  After completion of directive (1), schedule the Veteran for a VA psychiatric examination.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

After this review, the examiner should provide responses to the following:

(a)  What are the Veteran's acquired psychiatric diagnoses?

(b)  For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is related to service?  

(c)  For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is caused by his service-connected left hip disability?

(d)  For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is aggravated by his service-connected left hip disability?

3.  After completing directive (1), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's right hip disability.  Based on the record, the examiner should provide a response to the following:

(a)  What are the Veteran's right hip diagnoses?

(b)  For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is related to service?  

(c)  For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is caused by his service-connected left hip disability?

(d)  For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is aggravated by his service-connected left hip disability?

4.  After completing directive (1), the AOJ should arrange for a VA evaluation by an appropriate VA medical professional to ascertain the current nature and severity of his service-connected left hip disability.  

The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.  

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing, as well as the necessary findings to evaluate whether there is additional functional loss due to flare-ups, weakened movement, excess fatigability, and/or incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or repeated use.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

5.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed. 

6.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


